Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 21, 2018

                                           No. 04-17-00731-CV

                                     IN RE Sam LAJZEROWICZ

                                    Original Mandamus Proceeding 1


                                              ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

      The Relator’s Second Motion for Extension of Time to File Motion for Enbanc
Reconsideration of Denial of Reconsideration (Rehearing) of Supplemented Petition for Writ of
Mandamus is hereby GRANTED.


                                                                       PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-20292, styled Sam Lajzerowicz v. Estelita O’Campo Lajzerowicz,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.